DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending. 

Response to Arguments

2.	In light of the amendments to the claims, the 35 USC rejection of claims 15, 17 and 20 are withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1, 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over FAIRHURST et al, US 2020/0092603 hereafter FAIRHURST in view of Jebb et al, US 2005/0120038 hereafter Jebb and further in view of Zirwas et al, US 2014/0348011 hereafter Zirwas. 

As for claim 1, FAIRHURST discloses:
A method comprising: 
receiving, by a user equipment (UE), content delivered by a telecommunication network at a first rate, wherein the first rate is a highest rate (FAIRHURST, [0004], Receiving by the device content delivered by a first rate which is 120 HZ which is the highest rate); and 
rendering, by the UE, the content at a second rate that is lower than the first rate (FAIRHURST, [0004], Decoding/rendering by the device the content at a second rate of 60 Hz which is lower than the first rate of 120 Hz).

FAIRHURST does not explicitly disclose wherein the first rate is a highest rate possible for the telecommunication network. 

However, Jebb discloses wherein the first rate is a highest rate possible for the telecommunication network (Jebb, [0043], [0048], The highest bit rate supported by the network connection).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of FAIRHURST with wherein the first rate is a highest rate possible for the telecommunication network as taught by Jebb to provide more efficient buffering and processing  at the client (Jebb, [0010]-[0015]).

The combination of FAIRHURST and Jebb does not explicitly disclose wherein the second rate is specified by a base station of the telecommunication network in a control message.

	However, Zirwas discloses wherein the second rate is specified by a base station of the telecommunication network in a control message (Zirwas, [0043], [0166], Receiving a command from a base station specifying a second/lower rate).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of FAIRHURST and Jebb with wherein the second rate is specified by a base station of the telecommunication network in a control message as taught by Zirwas to provide improved data transmission. 

As for claim 4, FAIRHURST discloses:
Receiving, by the UE, additional content delivered by the telecommunication network at the first rate; and rendering, by the UE, the additional content at a third rate that is different from the second rate (FAIRHURST, [0028], The rate is scalable to a third rate such as 24 Hz, 30 Hz, 40 Hz, 48 Hz different from the second rate of 60 Hz).

As for claim 6, Jebb discloses:
The telecommunication network includes a new radio (NR) access network providing the content at a highest possible rate for spectrum utilized by the NR access network (Jebb, [0043], [0048], The highest bit rate supported by the network connection).

As for claim 7, FAIRHURST does not explicitly disclose:
Storing, by the UE, the content in a buffer of the UE; determining, by the UE, that a first buffer condition is met; directing, by the UE, the telecommunication network to pause transmission of the content to the UE; and continuing the rendering, by the UE, of the content while the transmission is paused.

Jebb discloses storing, by the UE, the content in a buffer of the UE (Jebb, Figure 4, 130, 41, [0068]-[0071], Storing by the client date in a buffer of the client); determining, by the UE, that a first buffer condition is met (Jebb, Figure 4, 130, 41, [0068]-[0071], Determining by the client that a buffer falls below a threshold); directing, by the UE, the telecommunication network to pause transmission of the content to the UE; and continuing the rendering, by the UE, of the content while the transmission is paused (Jebb, Figure 4, 130, 41, [0084], Stopping transmission of the content to the client and continuing to by the client of the content while stopped/paused). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of FAIRHURST with storing, by the UE, the content in a buffer of the UE; determining, by the UE, that a first buffer condition is met; directing, by the UE, the telecommunication network to pause transmission of the content to the UE; and continuing the rendering, by the UE, of the content while the transmission is paused as taught by Jebb to provide more efficient buffering and processing  at the client (Jebb, [0010]-[0015]).

As for claim 8, FAIRHURST does not explicitly disclose:
Determining, by the UE, that a second buffer condition is met; and directing, by the UE, the telecommunication network to resume transmission of the content to the UE at the first rate.

Jebb discloses determining, by the UE, that a second buffer condition is met; and directing, by the UE, the telecommunication network to resume transmission of the content to the UE at the first rate (Jebb, [0086], Determining by the client that a second buffer condition of the decoding buffer becoming empty is met and directing the server by a control message to restart/resume transmission of the data to the client).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of FAIRHURST with determining, by the UE, that a second buffer condition is met; and directing, by the UE, the telecommunication network to resume transmission of the content to the UE at the first rate as taught by Jebb to provide more efficient buffering and processing at the client (Jebb, [0010]-[0015]).

4.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over FAIRHURST et al, US 2020/0092603 in view of Jebb et al, US 2005/0120038 in view of Zirwas et al, US 2014/0348011 as applied to claim 1 above, and further in view of Pralle et al, US 2008/0171569 hereafter Pralle.

As for claim 3, the combination of FAIRHURST, Jebb and Zirwas does not explicitly disclose:
The UE is connected to two or more base stations of the telecommunication network acting in a master-secondary relationship, engages in control message communication with a first of the two or more base stations, and receives the content from a second of the two or more base stations.

However, Pralle discloses the UE is connected to two or more base stations of the telecommunication network acting in a master-secondary relationship, engages in control message communication with a first of the two or more base stations, and receives the content from a second of the two or more base stations (Praelle, [0049], The Ue connected to a network with master-slave base stations which exchange control messages and receive content from the other base station via a switchover process).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of FAIRHURST, Jebb and Zirwas with the UE is connected to two or more base stations of the telecommunication network acting in a master-secondary relationship, engages in control message communication with a first of the two or more base stations, and receives the content from a second of the two or more base stations as taught by Praelle to provide base station redundancy which enables a cost efficient, highly reliable and flexible configuration to rapidly deploy high availability services with redundancy (Pralle, [0030]).

5.	Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over FAIRHURST et al, US 2020/0092603 in view of Jebb et al, US 2005/0120038 in view of Zirwas et al, US 2014/0348011 as applied to claim 9 above, and LO et al, US 2015/0012584 hereafter LO.

The combination of FAIRHURST and Jebb does not explicitly disclose wherein determining the second rate is based on at least a type of subscriber associated with the UE.

However, LO discloses wherein determining the second rate is based on at least a type of subscriber associated with the UE (LO, [0073], Determining the rate based on the type of subscription).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of FAIRHURST and Jebb with wherein determining the second rate is based on at least a type of subscriber associated with the UE as taught by LO to provide improved quality of service.  

6.	Claims 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over FAIRHURST et al, US 2020/0092603 hereafter FAIRHURST in view of Jebb et al, US 2005/0120038 hereafter Jebb and further in view of LO et al, US 2015/0012584.

As for claim 9, FAIRHURST discloses:
A user equipment (UE) (FAIRHURST, FIG. 3, 125, [0058], The destination device 120 comprising a video processing unit 125) comprising: 
a processor (FAIRHURST, FIG. 3, 125, [0058], The destination device 120 comprising a video processing unit 125); and a plurality of programming instructions configured to be executed by the processor to perform operations including: 
receiving content delivered by a telecommunication network at a first rate wherein the first rate is a highest rate (FAIRHURST, [0004], Receiving by the device content delivered by a first rate which is 120 HZ which is the highest rate), 
determining a second rate for rendering the content on the UE, the second rate being lower than the first rate (FAIRHURST, [0004], Decoding/rendering by the device the content at a second rate of 60 Hz which is lower than the first rate of 120 Hz), 
rendering the content at a second rate that is lower than the first rate (FAIRHURST, [0004], Decoding/rendering by the device the content at a second rate of 60 Hz which is lower than the first rate of 120 Hz).

FAIRHURST does not explicitly disclose wherein the first rate is a highest rate possible for the telecommunication network. 

However, Jebb discloses wherein the first rate is a highest rate possible for the telecommunication network (Jebb, [0043], [0048], The highest bit rate supported by the network connection).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of FAIRHURST with wherein the first rate is a highest rate possible for the telecommunication network as taught by Jebb to provide more efficient buffering and processing at the client (Jebb, [0010]-[0015]).

The combination of FAIRHURST and Jebb does not explicitly disclose wherein determining the second rate is based on at least a type of subscriber associated with the UE.

However, LO discloses wherein determining the second rate is based on at least a type of subscriber associated with the UE (LO, [0073], Determining the rate based on the type of subscription).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of FAIRHURST and Jebb with wherein determining the second rate is based on at least a type of subscriber associated with the UE as taught by LO to provide improved quality of service.  

As for claim 13, FAIRHURST does not explicitly disclose:
Storing, by the UE, the content in a buffer of the UE; determining, by the UE, that a first buffer condition is met; directing, by the UE, the telecommunication network to pause transmission of the content to the UE; and continuing the rendering, by the UE, of the content while the transmission is paused.

Jebb discloses storing, by the UE, the content in a buffer of the UE (Jebb, Figure 4, 130, 41, [0068]-[0071], Storing by the client date in a buffer of the client); determining, by the UE, that a first buffer condition is met (Jebb, Figure 4, 130, 41, [0068]-[0071], Determining by the client that a buffer falls below a threshold); directing, by the UE, the telecommunication network to pause transmission of the content to the UE; and continuing the rendering, by the UE, of the content while the transmission is paused (Jebb, Figure 4, 130, 41, [0084], Stopping transmission of the content to the client and continuing to by the client of the content while stopped/paused). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of FAIRHURST with storing, by the UE, the content in a buffer of the UE; determining, by the UE, that a first buffer condition is met; directing, by the UE, the telecommunication network to pause transmission of the content to the UE; and continuing the rendering, by the UE, of the content while the transmission is paused as taught by Jebb to provide more efficient buffering and processing  at the client (Jebb, [0010]-[0015]).

As for claim 14, FAIRHURST does not explicitly disclose:
Determining, by the UE, that a second buffer condition is met; and directing, by the UE, the telecommunication network to resume transmission of the content to the UE at the first rate.

Jebb discloses determining, by the UE, that a second buffer condition is met; and directing, by the UE, the telecommunication network to resume transmission of the content to the UE at the first rate (Jebb, [0086], Determining by the client that a second buffer condition of the decoding buffer becoming empty is met and directing the server by a control message to restart/resume transmission of the data to the client).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of FAIRHURST with determining, by the UE, that a second buffer condition is met; and directing, by the UE, the telecommunication network to resume transmission of the content to the UE at the first rate as taught by Jebb to provide more efficient buffering and processing at the client (Jebb, [0010]-[0015]).

7.	Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over FAIRHURST et al, US 2020/0092603 in view of Jebb et al, US 2005/0120038 in view of LO et al, US 2015/0012584 as applied to claim 9 above, and further in view of Costa et al, US 2011/0087797 hereafter Costa. 

As for claim 10, the combination of FAIRHURST, Jebb and LO does not explicitly disclose:
The UE further comprising a subscriber identity module (SIM), the SIM storing a configuration that specifies the second rate.

However, Costa discloses the UE further comprising a subscriber identity module (SIM), the SIM storing a configuration that specifies the second rate (Costa, [0085], The SIM-card storing the configuration information specifying the streaming rate supported by the terminal).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of FAIRHURST, Jebb and LO with the UE further comprising a subscriber identity module (SIM), the SIM storing a configuration that specifies the second rate as taught by Costa to provide improved data transmission quality.

As for claim 12, the combination of FAIRHURST, Jebb and LO does not explicitly disclose:
Determining the second rate based on at least one of a type of the content, a service associated with the content, or a type of subscriber associated with the UE.

However, Costa determining the second rate based on at least one of a type of the content, a service associated with the content, or a type of subscriber associated with the UE (Costa, [0085], Determining the second rate based on the configuration information in the SIM).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of FAIRHURST, Jebb and LO with determining the second rate based on at least one of a type of the content, a service associated with the content, or a type of subscriber associated with the UE as taught by Costa to provide improved data transmission quality.

8.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over FAIRHURST et al, US 2020/0092603 in view of Jebb et al, US 2005/0120038 in view of LO et al, US 2015/0012584as applied to claim 9 above, and further in view of Zirwas et al, US 2014/0348011 hereafter Zirwas. 

As for claim 11, the combination of FAIRHURST, Jebb and LO does not explicitly disclose:
The UE wherein the operations further include receiving a control message from a base station of the telecommunication network specifying the second rate.

However, Zirwas discloses the UE wherein the operations further include receiving a control message from a base station of the telecommunication network specifying the second rate (Zirwas, [0043], [0166], Receiving a command from a base station specifying a second/lower rate).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of FAIRHURST, Jebb and LO with the UE wherein the operations further include receiving a control message from a base station of the telecommunication network specifying the second rate as taught by Zirwas to provide improved data transmission. 

Allowable Subject Matter 

9.	Claims 15, 17 and 20 are allowed.

Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Joliveau et al, US 10,666,698, column 13, lines 46-59 discloses determining the bit rate based on the particular device type of the client.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469